     Case 20-17880-KCF         Doc 78    Filed 10/08/20 Entered 10/08/20 16:29:52              Desc Main
                                        Document      Page 1 of 2



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                                        Order Filed on October 8, 2020

      Nicole M. Nigrelli, Esquire
                                                                        by Clerk
                                                                        U.S. Bankruptcy Court
      CIARDI CIARD & ASTIN                                              District of New Jersey
      1905 Spruce Street
      Philadelphia, PA 19103
      T (215) 557-3550
      F (215) 557-3551
      nnigrelli@ciardilaw.com
      Subchapter V Trustee

      In re:                                                Case No.:   20-17880(KCF)
                                                            Chapter:    11
      HITESHRI PATEL,

      Debtor.


                                  ORDER GRANTING ALLOWANCES.

               The relief set forth on the following page, page 2, is hereby ORDERED.




DATED: October 8, 2020
Case 20-17880-KCF        Doc 78     Filed 10/08/20 Entered 10/08/20 16:29:52         Desc Main
                                   Document      Page 2 of 2



       The Court having found that Nicole M. Nigrelli, Esquire, Subchapter V Trustee filed an

application for allowance of fees; and notice an opportunity for hearing were given to creditors

and other parties in interest as required, and for good cause shown; it is

       ORDERED that compensation be allowed as follows:

       APPLICANT                              FEES                    EXPENSES

       Nicole M. Nigrelli, Esquire,           $2,000.00               $0.00
       Subchapter V Trustee.
